Case 1:19-cv-00456-ACK-WRP Document 1-3 Filed 08/23/19 Pagelof3 PagelD #: 16

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

Bodyguard Productions, Inc. Case No.: 1:19-ev-
(Copyright)
Plaintiff,
VS. DECLARATION OF DANIEL
ARHEIDT

Pacific DirectConnect, Inc.

Defendant.

a eae ae ae eee ee ee

 

DECLARATION OF DANIEL ARHEIDT

Daniel Arheidt, hereby declares under penalty of laws of the United States of
America that the following is true and correct:

1, I am over the age of 18 and am competent to make this declaration.
This declaration is based upon my personal knowledge and the facts stated therein
are true and accurate.

2. I am an employee of Maverickeye UG (“MEU”), a company
incorporated in Eggenstein and organized under the laws of Germany, in its

technical department. MEU is in the business of providing forensic investigation
Case 1:19-cv-00456-ACK-WRP Document 1-3 Filed 08/23/19 Page2of3 PagelD#: 17

services to copyright owners. As a part of my regular duties I oversee the database
and records maintained by MEU.

3. MEU monitors peer-to-peer/BitTorrent networks for acts of
distribution of Plaintiff's motion picture through the use of proprietary
MaverikMonitor™ software.

4. In general, BitTorrent operates with a number of parties joining in a
swarm to both download files and share/upload files with other swarm members,
commonly called peers.

5. Members of a swarm broadcast, or register their Internet protocol
(“IP”) address with Trackers, hosted by third parties, and Distributed Hash Tables
(“DHT’s”), generally hosted by the members of a swarm of peers, to allow them to
be located and to locate other members sharing a distinct file.

6. Both Trackers and DHT’s are publicly broadcasted resources for
anyone who wishes to locate and join a swarm to download a file. Files can be
movies, T.V. shows, software or any available information being uploaded or
distributed. In essence, Trackers and DHT’s are the ‘phone books’ or lists of IP
addresses where uploaders/peers register as being a resource for others to
download a specific file, or where they look to find lists of others from whom they

may download a file.
Case 1:19-cv-00456-ACK-WRP Document 1-3 Filed 08/23/19 Page3o0f3 PagelD #: 18

7. I have reviewed the MaverikMonitor evidence logs, and can confirm
the records of infringing activity set forth on Exhibit “2” to the Complaint,
including IP addresses, times, and hash values, accurately reflect instances of
actual observed distribution of Plaintiff's motion picture by the infringing IP

address.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: Eggenstein, Germany, A day of August, 2019.

 
